 



EXHIBIT 10.1
SERVICES AGREEMENT
     This Services Agreement (the “Agreement’), is entered into this 14th day of
August, 2006 (the “Effective Date”), by and between Collegiate Pacific, Inc., a
Delaware corporation (“Collegiate Pacific”) and Sport Supply Group, Inc., a
Delaware corporation (“SSG”).
     The following recitals are true and constitute the basis for this
Agreement:

  A.   Collegiate Pacific desires for SSG to provide it with those services set
forth on Exhibit A attached hereto (such services, as may be amended from time
to time, are collectively referred to herein as the “SSG Services”); and     B.
  SSG desires to provide the foregoing SSG Services to Collegiate Pacific on the
terms and conditions set forth in this Agreement.

     NOW THEREFORE, in consideration of the foregoing recitals, the mutual
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
ARTICLE I. SERVICES
1.1 SSG Services. Subject to the terms and conditions of this Agreement, SSG
hereby agrees to render the SSG Services to Collegiate Pacific in exchange for
the service fees set forth on Exhibit A attached hereto.
1.2 Permissible Activities. Nothing herein shall in any way preclude either SSG
or Collegiate Pacific from engaging in any business activities or from
performing the SSG Services for its own account or for the account of others.
ARTICLE II. FEES
2.1 Service Charges. The amount of the service charges set forth in Exhibit A
attached hereto may be adjusted from time to time by the parties’ mutual written
agreement. Such service charges shall be payable within 10 days of the date an
invoice is received. Partial months shall be prorated accordingly. Collegiate
Pacific will also be responsible for reimbursing SSG for all of SSG’s
out-of-pocket expenses incurred in connection with rendering the SSG Services
(e.g., postage, telephone and telecopy bills, telephone lines, office supplies,
etc.). Any expense to be incurred by SSG in excess of $1,000 in connection with
rendering the SSG Services hereunder must first be approved in writing by
Collegiate Pacific.
2.2 Taxes. Unless there is an applicable exemption or exclusion for the payment
or collection thereof, there shall be added to any charges for the SSG Services,
and Collegiate Pacific shall pay to SSG, amounts equal to any taxes, however
designated or levied, based upon such charges, or upon this Agreement or other
items provided hereunder by SSG to Collegiate Pacific or Collegiate Pacific’s
use, including state and local sales, use, privilege or excise taxes based on
gross revenue, and any taxes or amounts in lieu thereof paid or payable by SSG
in respect of the foregoing, exclusive, however, of franchise or margin taxes
and taxes based on the net income of SSG.

- 1 -



--------------------------------------------------------------------------------



 



2.3 Records and Reports. Each party shall keep complete and accurate books of
account which may be necessary for the purpose of evidencing the SSG Services
rendered by each party hereunder and all charges therefor.
ARTICLE III. TERM AND TERMINATION
3.1 Term. Unless earlier terminated pursuant to Section 3.2 or 3.3 below, the
term of this Agreement and Collegiate Pacific’s and SSG’s respective obligations
hereunder will begin on the Effective Date and terminate on the first
anniversary of this Agreement (the “Initial Term”) and will automatically and
repeatedly be renewed for successive 1 year periods thereafter (each a
“Subsequent Term” and together with the Initial term, the “Term”).
3.2 Termination for Convenience. Notwithstanding Section 3.1 above, this
Agreement or any of the SSG Services provided pursuant to the terms of this
Agreement, may be terminated by either party on sixty (60) days’ prior written
notice to the other party.
3.3 Termination for Cause. Notwithstanding Section 3.1 above, if at any time
during the Term either party materially defaults in the performance of any of
its obligations under this Agreement, which shall include, but not be limited
to, the failure by Collegiate Pacific to timely pay SSG for any amounts due
hereunder, and such default shall not be cured within 15 days after written
notice is given to the defaulting party in accordance with Section 6.2 below
specifying the default, then the party not in default, by giving further written
notice to the defaulting party, may terminate this Agreement as of a date
specified in the notice of termination.
3.4 Termination for Insolvency. Notwithstanding Section 3.2 hereof, in the event
that either party hereto becomes or is declared insolvent or bankrupt, is the
subject of any proceedings relating to its liquidation, insolvency or for the
appointment of a receiver or similar office for it, makes an assignment for the
benefit of all or substantially all of its creditors, or enters into an
agreement for the composition, extension, or readjustment of all or
substantially all of its obligations, then the other party hereto may, by giving
written notice thereof to such party, terminate this Agreement as of the date
specified in such notice of termination.
3.5 Return of Records. Upon the termination of this Agreement for any reason,
SSG shall promptly return to Collegiate Pacific all books, records, documents,
information and data (including data stored in computers or on any computer
media or equipment), including all copies of the foregoing, that belong to
Collegiate Pacific and Collegiate Pacific shall promptly return to SSG all
books, records, documents, information and data (including data stored in
computers or on any computer media or equipment), including all copies of the
foregoing, that belong to SSG.
3.6 Effect of Termination. If this Agreement is terminated by either party
pursuant to this Article, Collegiate Pacific shall remain obligated to pay SSG
for all unpaid fees, costs and expenses, if any, that shall accrue and be
payable to SSG with respect to all SSG Services rendered prior to or after the
effective date of any such termination. Upon the termination of this Agreement
for any reason and, except as herein specifically provided, all rights of either
party under this Agreement shall immediately terminate. The provisions of
Articles IV, V and Sections 6.6 and 6.7 shall survive the expiration or
termination of this Agreement for any reason.

- 2 -



--------------------------------------------------------------------------------



 



ARTICLE IV. CONFIDENTIALITY
4.1 Confidentiality. Except as otherwise provided in this Agreement, Collegiate
Pacific and SSG each agree that all information communicated to it by the other
or the other’s affiliates, whether before or after the Effective Date, including
without limitation the terms of this Agreement, will be received in strict
confidence, will be used only for purposes of this Agreement, and will not,
without the prior written consent of the other party, which consent shall not be
unreasonably withheld, delayed or denied, be disclosed by the recipient party,
its agents, subcontractors or employees in any manner whatsoever other than as
required by law or to inform a recipient party’s lawyers, accountants, financial
advisors, and the parties’ respective lender(s) for purposes of complying with
the terms of any loan agreement. Each party agrees to use the same means it uses
to protect its own confidential information, but in any event not less than
reasonable means, to prevent the disclosure of such information to outside
parties. However, neither party shall be prevented from disclosing information
which belongs to such party or is (a) already known by the recipient party
without an obligation of confidentiality other than pursuant to this Agreement;
(b) publicly known or becomes publicly known through no unauthorized act of the
recipient party; (c) rightfully received from a third party; (d) independently
developed without use of the other party’s confidential information;
(e) disclosed without similar restrictions to a third party by the party owning
the confidential information; (f) approved by the other party for disclosure; or
(g) required to be disclosed pursuant to a requirement of a governmental agency
or law if the disclosing party provides the other party with notice of this
requirement prior to disclosure. The provisions of this Section will survive the
expiration or termination of this Agreement for any reason.
4.2 Limited Use of Trademarks and Names. Each party shall use its own trademarks
and names in all dealings and neither party may use any trademarks or tradenames
or rights to use same belonging to the other party and/or its subsidiaries or
affiliates without the other party’s prior written consent in each instance. To
the extent either party gives such consent to the other party, the other party
may use such trademarks, brand and product names and such other brand name(s)
under which the products may hereinafter be marketed in the United States by
either party and/or its subsidiaries or affiliates (collectively, the “Brand
Names and Marks”) only in connection with the performance of the SSG Services
under this Agreement. Either party may withdraw its consent to use any of its
Brand Names or Marks at any time by written notice to the other party.
Thereafter, except as provided below, no advertising or other use of the Brand
Names and Marks may be made by either party without the express written consent
of the other party in each instance. All use of the Brand Names and Marks of
each party and all goodwill associated therewith shall inure to the benefit of
each party and neither party shall have any interest in or rights to the Brand
Names or Marks of the other party nor shall have or accrue any interest in or to
the goodwill associated therewith. Upon expiration or earlier termination of
this Agreement, each party shall discontinue all use of the Brand Names or Marks
of the other party in advertising or otherwise, and shall remove all signs and
displays relating thereto and shall return to the other party at each party’s
expense, all signs, displays and other writings and materials relating thereto;
provided, however, the foregoing does not apply to any advertising in the
process of being printed or in inventory that includes both party’s products
(including, without limitation, catalogs). Neither party holds and this
Agreement does not grant to either party a license or permission to use the
Brand Names or Marks of the other party, except for the limited use set forth in
this Section 4.2.
4.3 Injunctive Relief. Each party acknowledges that its breach of any of the
provisions of this Article IV might cause irreparable injury to the other for
which monetary damages are not an adequate remedy. Accordingly, a party may seek
injunctions and other equitable remedies in the event of such a breach by the
other. The right of each of the parties to seek injunctive relief shall not
limit in any manner their respective rights to seek other and/or additional
remedies at law or in equity.

- 3 -



--------------------------------------------------------------------------------



 



ARTICLE V. DISCLAIMERS, INDEMNITIES AND LIABILITY
5.1 Limited Warranties. SSG hereby warrants and represents that the SSG Services
to be provided by SSG to Collegiate Pacific under this Agreement shall be
performed in a professional and workmanlike manner. SSG HEREBY DISCLAIMS ALL
OTHER WARRANTIES, WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, REGARDING
THE SSG SERVICES. SSG SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OR PURPOSE, AND THOSE ARISING FROM
A COURSE OF DEALING OR USAGE OF TRADE.
5.2 Limitation of Liability. NEITHER PARTY SHALL BE RESPONSIBLE OR LIABLE UNDER
ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER THEORY: (A) FOR INTERRUPTION
OF USE, FOR LOSS OR INACCURACY OR CORRUPTION OF SOFTWARE OR DATA, OR FOR COST OF
PROCUREMENT OF SUBSTITUTE GOODS, SERVICES OR TECHNOLOGY; (B) FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES INCLUDING, BUT NOT
LIMITED TO, LOSS OF PROFITS, INCLUDING THIRD PARTIES (EXCEPT AMOUNTS PAYABLE
UNDER ARTICLE II BY EACH PARTY TO THE OTHER); OR (C) FOR ANY AMOUNTS IN EXCESS
OF THE AGGREGATE AMOUNT OF ALL FEES PAID TO IT HEREUNDER. THE FOREGOING
LIMITATIONS SHALL NOT APPLY TO EITHER PARTY’S BREACH OF ITS OBLIGATIONS UNDER
ARTICLE IV ABOVE.
5.3 Indemnification of Collegiate Pacific. Subject to Sections 5.1 and 5.2 of
this Agreement, SSG shall, at its cost and expense, defend, indemnify and hold
Collegiate Pacific and its affiliates, officers, directors, employees, agents,
subcontractors and customers (in each case, a “Collegiate Pacific Indemnitee”)
harmless from and against any and all damages, liabilities, losses, costs, fines
and expenses, including without limitation, reasonable attorneys’ fees and
expenses, arising out of, under or in connection with any claim, demand, charge,
action, cause of action, or other proceeding (collectively, a “Claim”) arising
out of the SSG Services performed by SSG for Collegiate Pacific or Collegiate
Pacific’s use of SSG’s Brand Names or Marks as permitted by this Agreement
(including, but not limited to, a claim for personal injury or property damage)
by any other person or party resulting from SSG’s negligent acts or omissions or
those of its employees or agents, or arising out of or in connection with the
use of any SSG Service or Collegiate Pacific’s use of SSG’s Brand Names or Marks
as permitted by this Agreement, including any Collegiate Pacific customer,
regardless of whether such claim is founded in contract, tort or warranty, all
except as and to the extent that such Claim was caused in whole by an act or
omission of Collegiate Pacific. Each Collegiate Pacific Indemnitee shall provide
prompt written notice of any Claim or liability and shall tender defense or
settlement to SSG, and shall fully cooperate in defense of the Claim. Should SSG
fail to honor a timely request for indemnification, then the Collegiate Pacific
Indemnitee shall, in addition to all other amounts it shall be entitled to
receive from SSG pursuant to this Section 5.3, be entitled to all costs
(including reasonable attorneys’ fees) incurred in the enforcement of the right
of indemnification hereunder when such enforcement results in a legal judgment
in its favor or an acknowledgment by SSG that the claimed indemnification is
valid in a settlement of such Claim.
5.4 Indemnification of SSG. Subject to Sections 5.1 and 5.2 of this Agreement,
Collegiate Pacific shall, at its cost and expense, defend, indemnify and hold
SSG and its affiliates, officers, directors, employees, partners, agents,
subcontractors and customers (in each case, an “SSG Indemnitee”) harmless from
and against any and all damages, liabilities, losses, costs, fines and expenses,
including without limitation, reasonable attorneys’ fees and expenses, arising
out of, under or in connection with any Claim arising out of SSG’s use of
Collegiate Pacific’s Brand Names or Marks as permitted by this Agreement
(including, but not limited to, a claim for personal injury or property damage)
by any other person or party resulting from Collegiate Pacific’s negligent acts
or omissions or those of its employees or agents,

- 4 -



--------------------------------------------------------------------------------



 



or arising out of or in connection with SSG’s use of Collegiate Pacific’s Brand
Names or Marks as permitted by this Agreement, regardless of whether such claim
is founded in contract, tort or warranty, all except as and to the extent that
such Claim was caused in whole by an act or omission of SSG. Each SSG Indemnitee
shall provide prompt written notice of any Claim or liability and shall tender
defense or settlement to Collegiate Pacific, and shall fully cooperate in
defense of the Claim. Should Collegiate Pacific fail to honor a timely request
for indemnification, then the SSG Indemnitee shall, in addition to all other
amounts it shall be entitled to receive from Collegiate Pacific pursuant to this
Section 5.4, be entitled to all costs (including reasonable attorneys’ fees)
incurred in the enforcement of the right of indemnification hereunder when such
enforcement results in a legal judgment in its favor or an acknowledgment by
Collegiate Pacific that the claimed indemnification is valid in a settlement of
such Claim.
ARTICLE VI. MISCELLANEOUS
6.1 Binding Nature and Assignment. This Agreement shall be binding on the
parties hereto and their respective successors and permitted assignees. Neither
this Agreement, any part hereof, nor any right or obligation hereunder may be
assigned by any party hereto without the prior written consent of the other
party hereto (and any attempt to do so will be void), which consent shall not be
unreasonably withheld.
6.2 Notices. All notices, communications and deliveries hereunder shall be made
in writing signed by the party making the same, shall specify the Section
hereunder pursuant to which it is given or being made, and shall be delivered
personally, by telecopy or by registered or certified mail, or by any express
mail or courier delivery service (with postage and other fees prepaid) addressed
to the party to be notified at the address stated below, with a copy to such
other representative or at such other address of a party as such party hereto
may furnish to the other parties in writing. Such notice shall be effective upon
the date of delivery or the intended recipient’s refusal to accept delivery, if
sent by personal delivery, registered, certified or express mail, courier
delivery or by telecopy (with confirmation of transmission). After any notice is
made hereunder, the party taking such action will use its best efforts to
deliver a copy of such notice to the e-mail address of the intended recipients
as soon as practical but in no event later than 24 hours after such action has
been taken.
6.3 Counterparts. This Agreement may be executed in several counterparts, all of
which taken together shall constitute one single agreement between the parties
hereto.
6.4 Force Majeure. Each party shall be excused from performance hereunder (other
than performance of obligations to make payment) for any period and to the
extent that it is prevented from performing pursuant hereto, in whole or in
part, as a result of delays caused by the other or third parties or an act of
God, war, change of law or interpretation of law which materially affects SSG’s
offering or provision of SSG Services hereunder, civil disturbance, court order,
labor dispute, terrorist attacks or other case beyond its reasonable control,
including failures or fluctuations in electrical power, heat, light, air
conditioning or telecommunications equipment, and such nonperformance shall not
be a default hereunder or a ground for termination hereof. Notwithstanding the
foregoing, if any such condition shall exist for a period of more than 45 days,
either party may terminate this Agreement by giving the other party its written
notice of termination to be effective as of the date set forth in such notice;
provided that no party that shall have caused such condition to exist shall have
the right to terminate this Agreement.
6.5 Waiver. No delay or omission by either party hereto to exercise any right or
power hereunder shall impair such right or power or be construed to be waiver
thereof. A waiver by either of the parties hereto of any of the covenants to be
performed by the other or any breach thereof shall not be construed to

- 5 -



--------------------------------------------------------------------------------



 



be a waiver of any succeeding breach thereof or of any other covenant herein
contained. All remedies provided for in this Agreement shall be cumulative and
in addition to and not in lieu of any other remedies available to either party
at law, in equity or otherwise.
6.6 Entire Agreement/No Third Party Beneficiary. This Agreement, including any
schedules referred to herein and attached hereto, each of which is incorporated
in this Agreement for all purposes, constitutes the entire agreement between the
parties with respect to the subject matter of this Agreement and there are no
representations, understandings or agreements relating to this Agreement which
are not fully expressed herein. No amendment, modification, waiver or discharge
hereof shall be valid unless in writing and signed by an authorized
representative of the party against which such amendment, modification, waiver
or discharge is sought to be enforced. Nothing in this Agreement may be relied
upon or shall benefit any party other than the parties hereto.
6.7 Governing Law; Jurisdiction and Venue. This Agreement shall be governed by
and construed in accordance with the laws of the State of Texas, without regard
to choice of law provisions, statutes, regulations or principles of this or any
other jurisdiction. In any action or proceeding to enforce rights under this
Agreement, the prevailing party shall be entitled to recover costs and
reasonable attorneys’ fees. Any dispute or claim arising out of this Agreement
or the interpretation, making, performance, breach or termination hereof, shall
be subject to the exclusive jurisdiction and venue of the Texas state courts of
Dallas County, Texas (or, if there is exclusive federal jurisdiction, the
federal courts of the Northern District of Texas), and the parties consent to
the personal and exclusive jurisdiction of these courts.
6.8 Relationship of the Parties. Collegiate Pacific and SSG shall be independent
contractors for all purposes. Accordingly, each of Collegiate Pacific and SSG
shall have full and complete liberty to use its own free and uncontrolled will,
judgment and discretion as to the method and manner of performing its respective
obligations hereunder. Other than the SSG Services specifically stated herein to
be performed by SSG for Collegiate Pacific, neither party undertakes by this
Agreement or otherwise to perform any regulatory or contractual obligation of
the other party, or to assume any responsibility for the other’s business or
operations. Nothing herein contained or done pursuant to this Agreement shall
constitute either party or its agents or employees a partner or joint venturer
of the other party, or a fiduciary of (a) the other party, (b) any benefit plan
of the other party, or (iii) any employee of the other party.
6.9 Severability. If any provision of this Agreement is declared or found to be
illegal, unenforceable or void, then each party will be relieved of its
obligations arising under such provision to the extent such provision is
declared or found to be illegal, unenforceable or void (it being the intent and
agreement of the parties that this Agreement shall be deemed amended by
modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objective), and each provision not so affected will be
enforced to the full extent permitted by law.
6.10 Other Documents. Each party hereto agrees to execute any and all documents,
and to perform such other acts, that may be necessary or expedient to further
the purposes of this Agreement.

- 6 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Collegiate Pacific and SSG have each caused this
Agreement to be signed and delivered by its duly authorized officer, all as of
the date set forth above.

                  COLLEGIATE PACIFIC INC.   SPORT SUPPLY GROUP, INC.    
 
               
By:
  /s/ William R. Estill   By:   /s/ Terrence M. Babilla    
 
               
 
  William R. Estill       Terrence M. Babilla, President and    
 
  Chief Financial Officer       Chief Operating Officer    

                 
Address:
  13950 Senlac Drive # 100   Address:   1901 Diplomat Drive    
 
  Dallas, TX 75234       Farmers Branch, TX 75234    
Facsimile:
  214.243.0970.   Facsimile:   972.406.3476    
Email:
  bill@colpac.com   Email:   tbabilla@sportsupplygroup.com    

- 7 -



--------------------------------------------------------------------------------



 



EXHIBIT A-SSG SERVICES
     (a) Benchmark Warehouse Space. Provide warehouse storage space (subject to
availability and obtaining the Landlord’s consent, and in no event after the
time SSG ceases to occupy the warehouse space currently occupied by SSG at 13700
Benchmark, Farmers Branch, Texas, in which event SSG shall provide Collegiate
Pacific with at least thirty (30) days prior written notice of vacating such
space) for Collegiate Pacific’s product inventory at SSG’s warehouse located at
13700 Benchmark, Farmers Branch, Texas 75234, or such other mutually agreeable
location (collectively, the “Benchmark Warehouse Space”);
Collegiate Pacific agrees to comply with the following requirements for storing
product in the Warehouse Space:

1.   Pallets must be shrink wrapped and be on a standard 40” x 48” pallet.   2.
  Product must not be stacked higher than 58” (includes thickness of pallet).  
3.   Pallets can not have product overhanging the edges of the front, back, or
sides.   4.   Oversize pallets will be considered as 2 pallets, for billing
purposes only. Oversize being defined as a pallet with product overhang on
either side of the pallet itself.   5.   A 2-hour window must be given for
product movements out of the Benchmark Warehouse Space.   6.   A 12-hour window
must be given for product movements in to the Benchmark Warehouse Space.   7.  
All pallets must be properly labeled with product codes and quantity. Inventory
logs will be kept for all pallet movements in to and out of the Benchmark
Warehouse Space.   8.   Collegiate Pacific will be solely responsible for the
physical counting of their inventory stored in the Benchmark Warehouse Space.

          SSG will not be liable to Collegiate Pacific or any of the employees
or contractors of Collegiate Pacific for damage or loss to person or property,
including theft, burglary, assault, vandalism or other crimes, unless such
damage or loss is caused by the gross negligence or willful misconduct of SSG.
SSG will not be liable to Collegiate Pacific or any of its employees or
contractors for personal injury or for damage to or loss of their personal
property from fire, flood, water leaks, rain, hail, ice, snow, smoke, lightning,
wind, explosions, strike, war, riot, terrorism, insurrection, interruption of
utilities or other occurrences unless such injury, loss or damage is caused by
the gross negligence or willful misconduct of SSG. Collegiate Pacific
acknowledges that none of the Benchmark Warehouse Space is fireproof. Collegiate
Pacific is strongly urged to secure its own insurance to protect against all of
the above. Collegiate Pacific agrees to carry appropriate insurance for
inventory and other property stored at the Benchmark Warehouse Space.
     (b) Diplomat Office Space. Provide office space (subject to availability
and in no event after the time SSG ceases to occupy the office space

 



--------------------------------------------------------------------------------



 



currently occupied by SSG at 1901 Diplomat Drive, Farmers Branch, Texas, in
which event SSG shall provide Collegiate Pacific with at least thirty (30) days
prior written notice of vacating such space) for certain employees of Collegiate
Pacific at SSG’s office located at 1901 Diplomat Drive, Farmers Branch, Texas
75234, or such other mutually agreeable location (collectively, the “Office
Space”).
     Collegiate Pacific agrees that the terms, provisions and conditions of the
lease governing the property located at 13700 Benchmark, Farmers Branch, Texas
and the lease governing the property located at 1901 Diplomat Drive, Farmers
Branch, Texas (as amended, collectively, the “Leases”), and any modifications
and/or amendments of the Leases subsequent to the date of this Agreement, are
incorporated herein and made a part hereof, with SSG having the rights and
remedies of the “Landlord” under the Leases and Collegiate Pacific having the
rights and remedies of the “Tenant” under the Leases. Notwithstanding the
foregoing, without Collegiate Pacific’s prior written consent (which consent
will not be unreasonably withheld), Collegiate Pacific shall not be obligated
for any modifications and/or amendments of the Leases subsequent to the date
hereof that materially and adversely affect Collegiate Pacific’s rights and
liabilities under this Agreement. Collegiate Pacific agrees that it shall not
directly or indirectly do or permit to be done any act or thing that will cause
or constitute a breach under the Leases or give the Lessor under the Leases the
right to cancel or terminate the Leases.
     (c) Bob Mitchell will provide financial management services to Collegiate
Pacific on an as needed basis, provided that Mr. Mitchell will not devote more
than 10% of his working time to the provision of such services (collectively,
the “Financial Management Services”).
     (d) Dixie Payroll Services. Provide the Dixie Payroll Services in Schedule
1 attached hereto (the “Dixie Payroll Services”).
     (e) Human Resource Services. Provide the Human Resource Services in
Schedule 2 attached hereto (the “Human Resource Services”).
     (f) Insurance/Risk Management. Provide the Risk Management Services in
Schedule 3 attached hereto (the “Risk Management Services”).
Collegiate Pacific Responsibilities. Collegiate Pacific and SSG hereby agree
that, during the Term, Collegiate Pacific will be responsible for providing SSG
with the following:
          Collegiate Pacific will furnish to SSG all information and data, not
in SSG’s custody or control, reasonably necessary for SSG to provide the SSG
Services, including, without limitation, all payroll files and employee payroll
and other information that SSG may advise Collegiate Pacific it requires to
perform the SSG Services under this Agreement. SSG shall be entitled to rely
upon the accuracy and completeness of all information that it reasonably
believes to have been furnished to it by Collegiate Pacific or at Collegiate
Pacific’s direction, and

 



--------------------------------------------------------------------------------



 



shall have no duty to inquire about such information.
     Collegiate Pacific shall be solely responsible for resolving any dispute
between Collegiate Pacific and any employee of Collegiate Pacific. SSG shall not
be deemed a fiduciary or plan administrator of Collegiate Pacific or any of
Collegiate Pacific’s benefit plans and shall not have any responsibility to
monitor compliance by Collegiate Pacific with the terms and conditions of any
benefit plan or any law applicable thereto.
     Collegiate Pacific hereby agrees to pay SSG at the initial rates set forth
below for each of the SSG Services rendered by SSG to Collegiate Pacific
pursuant to this Agreement:

      SSG Services   Fee
Benchmark Warehouse Space
  $5 per pallet*
Diplomat Office Space
  $11 per square foot/month
Financial Services
  $100/Hour
Dixie Payroll Services
  See Schedule 1
Human Resource Services
  See Schedule 2
Risk Management Services
  $1500/Month

 

*   If Collegiate Pacific requests SSG to transport one or more pallets to
Collegiate Pacific’s Senlac location, SSG will charge $35 for the first pallet
and $10 per pallet thereafter with a maximum of $75 per truckload.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
MANAGEMENT SERVICES AGREEMENT ATTACHMENT
DIXIE PAYROLL SERVICES
Payroll Processing:

ð   Enter all employee information for new hires and changes as received by
email, fax or other printed forms.   ð   Set up correct tax accounts as
necessary through ADP.   ð   Receive, audit and process all timesheets
contacting managers when questions arise.   ð   Calculate employee hours and
overtime for processing.   ð   Transmit payroll to ADP on a regular schedule.  
ð   Receive payroll files electronically from ADP to maintain our Report Smith
data.   ð   Track and audit all employee deductions adding and deleting as
necessary.   ð   Track and audit all wage garnishments contacting ADP, the
employee or the agency involved if problems occur.   ð   Submit manual check
requests to Dixie for processing through A/P.   ð   Maintain employee payroll
files.   ð   Track and audit employee vacation and personal time, making
adjustments as necessary.
  ð   Set up and monitor direct deposit authorizations.   ð   Communicate with
supervisors, employees and ADP regularly to correct and/or explain any payroll
problems.   ð   Send outside location payrolls via Fed-ex in a timely manner.  
ð   Maintain payroll transmission paper backup files in an orderly manner.   ð  
Prepare and distribute W-2 information on an annual or as needed basis.   ð  
Perform quarterly and annual payroll maintenance and clean-ups. (“Year end
cleanup”).   ð   Process bonus checks.   ð   Provide initial E-time training.  
ð   Process auto allowances. Dixie will be responsible for year-end adjustments
and certification and calculation of necessary year end adjustments.

Banking:

ð   Create and transmit reports for the bank reconciliation for accounting.   ð
  Generate Stop pays and Direct deposit reversals to ADP.   ð   Communicate with
employees, banks and ADP as necessary to keep the cash side of payroll correct

Taxes:

 



--------------------------------------------------------------------------------



 



ð   Monitor and audit all payroll federal, state and local tax accounts for
errors in deposits or filing accounts as necessary.   ð   Receive and maintain
hard copy files of all Quarterly tax records from ADP for each company.   ð  
Perform wage verification for Unemployment.   ð   File all payroll ADP tax
amendment requests as needed.

401K:

ð   Create 401k report and submit to CP HR within 5 days of each payroll pay
date.   ð   Balance the report to the actual payroll data.

The following services will not be provided to Dixie by SSG:
Benefits Administration
Recruiting
HR Services
Administer profit sharing
Employee Relations:

ð   Manage FLSA Exempt vs. Non Exempt status   ð   Maintain Job Descriptions   ð
  Respond to Unemployment Claims   ð   Attend UC Appeal Hearings   ð   Track UC
charge backs and rate changes   ð   Coordinate Employee Events   ð   Work with
Managers on Employee Relations issues   ð   Employee Training

Workers Compensation:

ð   Evaluate accident reports – ensure all paperwork has been submitted   ð  
Provide notifications to carrier   ð   Coordinate bill processing with insurance
carrier   ð   Deal with return to work

Dixie will provide SSG with the following:
Etime and Attendance software must be implemented in all Dixie locations.
Staff must be trained on time and attendance software and clear guidelines for
signature compliance established and published to SSG in writing.
Etime software must be populated, schedules and pay rules must be setup,
signature authority must be established, and ongoing training point person must
be identified.
Audit controls must be outlined and established for receiving payroll back from
ADP.
Payroll schedules and due dates must be established and published to managers
and employees. (SSG will prepare for Dixie approval)

 



--------------------------------------------------------------------------------



 



All payroll forms and files must be sent to Dallas SSG HR.
Communication to employees must be addressed and time line established for
changeover of FLSA employees to be reclassified.
Communication to employees regarding the addition of the new bi-weekly payroll
and its impact and guidelines must be discussed and an implementation plan of
action completed.
SSG will order CD’s for 2005 quarter-end, year-end, and W-2’s need to be
ordered.
Sportz Pak must be loaded on no less than 1 SSG HR staff computer and access
given.
Decisions must be made on time off tracking, accruals and participation.
Software population data must be identified and guidelines for gathering
information established.
Point person at Dixie must be identified and location representatives/management
contact information provided.
Clear definition of how information is submitted to SSG HR must be established
and published.
Clear payroll disbursement guidelines must be outlined.
Chain of command for payroll changes authority must be clearly outlined.
Accounting point of contact must be established for reporting purposes.
Letter of authority to address any state or local payroll compliance issues on
Dixie’s behalf must be issued.
Decisions must be made on how ADP and FEDEX bills will be paid.
I-9 forms must be brought into compliance.
Exemptions need to be reviewed and FLSA guidelines for exemptions confirmed.
Dixie will provide SSG no later than December 15th of each year with the
calculations, adjustments and certifications for processing of the year auto
allowance adjustments AND any taxable fringe benefits that must be added to the
W-2’s.
SSG PAYROLL PROCESSING SERVICES PRICING ATTACHMENT

         
Payroll Services
  $ 1,746.30  
One Time Implementation Fee
  $ 8,041.77  

ADP Fees will be paid by Dixie directly and/or coded to the Dixie cost center.
FEDEX/UPS charges will be paid by Dixie directly and/or coded to the Dixie cost
center.
Additional project work over and above normal duties outlined above will be
billed to Dixie as projects occur based on salary rates at the time services are
performed.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
MANAGEMENT SERVICES AGREEMENT ATTACHMENT
HUMAN RESOURCE SERVICES
SSG will provide to CP/Tomark the following Services:
Payroll Processing:

ð   Enter all employee information for new hires and changes as received by
email, fax or other printed forms   ð   Set up correct tax accounts as necessary
through ADP   ð   Receive, audit and key in all timesheets contacting managers
when questions arise (All outside locations)   ð   Manually calculate employee
hours and overtime for processing   ð   Transmit payroll to ADP on a regular
schedule   ð   Receive payroll files electronically from ADP to maintain our
Report data   ð   Track and audit all employee deductions adding and deleting as
necessary   ð   Track and audit all wage garnishments contacting ADP, the
employee or the agency involved if problems occur   ð   Process manual checks  
ð   Track and audit employee vacation and personal time, making adjustments as
necessary   ð   Set up and monitor direct deposit authorizations   ð  
Communicate with supervisors, employees and ADP regularly to correct and/or
explain any payroll problems   ð   Maintain payroll transmission paper backup
files in an orderly manner   ð   Prepare and distribute W-2 information on an
annual or as needed basis   ð   Perform quarterly and annual payroll maintenance
and clean-ups. (“Year end cleanup”)   ð   Process and calculate bonus checks and
runs   ð   Vacation accrual reports

Banking:

ð   Create and transmit reports for the bank reconciliation for accounting.   ð
  Generate Stop pays and Direct deposit reversals as necessary and monitor these
for return to our accounts   ð   Communicate with employees, banks and ADP as
necessary to keep the cash side of payroll correct

 



--------------------------------------------------------------------------------



 



Taxes:

ð   Monitor and audit all payroll federal, state and local tax accounts for
errors in deposits or filing accounts as necessary   ð   Receive and maintain
hard copy files of all Quarterly tax records from ADP for each company   ð  
Coordinate all SUI records on a quarterly basis for auditing Unemployment   ð  
File all payroll ADP tax amendment requests as needed to ADP for additional
check runs each year

SSG will provide to all CP/DOKS locations the following:
401K:

ð   Create and audit file payroll files for 401K transmission within 5 days of
each payroll pay date   ð   Transmit file to Bysis via upload   ð   Balance the
transmission to the actual payroll data   ð   Census reports for mid year and
year end testing   ð   Fund Change Administration   ð   Mandatory cash out
reports   ð   401k Training Coordination   ð   Assist Bysis with open
enrollments   ð   Monthly audit of 401k totals   ð   Reports as needed for
Accounting

Administer Benefits:

ð   Medical, Dental, 401k, STD, LTD & Life   ð   Voluntary Insurance Programs  
ð   Prepare monthly insurance bills to include audits against payroll and
requests for payment   ð   Conduct Annual Benefits renewal   ð   Assist with
Audits of Benefits Programs   ð   Administer HIPPA Compliance   ð   Administer
FMLA Program   ð   File 5500’s for Health Plans   ð   EEO-1 Filings   ð   OSHA
300 logs   ð   Vets 100 Filings   ð   Administer COBRA program and necessary
tracking   ð   Perform Benefit Orientations   ð   Coordinate annual health fair

Workers Compensation:

 



--------------------------------------------------------------------------------



 



ð   Evaluate accident reports – ensure all paperwork has been submitted   ð  
Provide notifications to carrier   ð   Coordinate bill processing with insurance
carrier   ð   Deal with return to work   ð   Administrative Tasks:   ð   New
employee folders   ð   Maintain personnel files

SSG will not provide the following services to CP/DOKS locations:
Employee Relations:

ð   EEOC Charges or claims   ð   Respond to Unemployment Claims   ð   Attend UC
Appeal Hearings   ð   Track UC charge backs and rate changes   ð   Work with
Managers on Employee Relations issues   ð   Training   ð   Management of the
Affirmative Action Plan

Recruiting:

ð   Draft Ad’s   ð   Place Ad’s on Monster   ð   Applicant pre-screening (Print
& review resumes)   ð   Schedule Interviews   ð   Conduct Interviews   ð   Work
with Managers to fill open positions while upgrading their recruiting skills.  
ð   Complete reference checks   ð   Extend offers of employment

SSG BENEFITS & PAYROLL PROCESSING SERVICES PRICING ATTACHMENT

         
One time implementation Fee
  $ 22,820.00  
 
       
Monthly Fee:
  $ 21,026.60  

ADP Fees will be paid by CP directly and/or coded to the CP cost center.
FEDEX/UPS charges will be paid by CP directly and/or coded to the CP cost
center.
Additional project work over and above normal duties outlined above will be
billed to CP as projects occur based on salary rates at the time services are
performed.
We reserve the right to adjust the headcount and pass through the billing to CP
should the demands require it.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
MANAGEMENT SERVICES AGREEMENT ATTACHMENT
RISK MANAGEMENT SERVICES
General:

  •   Maintain files of 13 insurance policies with related endorsements and
correspondence     •   Policies include:

  1.   Auto – all states     2.   Non-owned Aircraft     3.   Bid Bonds     4.  
Corporate Fiduciary Liability/Employee Benefit Plan     5.   Crime     6.  
Directors, Officers & Corporate Liability     7.   Foreign General Liability    
8.   General Liability     9.   Ocean Marine, Cargo, Worldwide Inland Transit,
War Risk     10.   Property/Commercial Fire     11.   Umbrella – Princeton –
primary     12.   Umbrella – Arch – excess     13.   Workers Compensation,
California excess

  •   Contact each CP and affiliate location to obtain information required to
prepare insurance applications for renewals     •   Complete applications and
provide documents and/or information required for renewals     •   Maintain Loss
Runs and NCCI reports needed for renewals     •   Conduct site inspections
regarding sprinklers, ergonomics, environmental and safety issues     •   File
appropriate claims, provide documentation and coordinate recovery     •   Work
with accounting to produce Statement of Values and Business Interruption
spreadsheets     •   Provide accounting with information and documentation for
expense allocation and budgeting purposes     •   Code and split insurance
invoices based on premium calculations, obtain signature approvals, submit
invoices for payment and remit to carriers

Vehicles:

  •   Maintain records for 19 vehicles and provide proof of insurance to each
location for each vehicle     •   Collect and maintain driver information for
each vehicle     •   Provide proof of insurance for vehicle rentals     •  
Process and monitor accident claims

 



--------------------------------------------------------------------------------



 



Leases:

  •   Maintain leases of each of the 48 locations     •   Provide certificates
of insurance to Landlords as required by lease     •   Maintain tickler of
leases for renewals

Bid Bonds:

  •   Distribute Power of Attorney certificates to locations as needed     •  
Monitor maintenance of logs and provide with application for renewal

Certificates of Insurance:

  •   Provide certificates of insurance as requested; to date this totals
approximately 300 certificates     •   Faxes, emails and phone calls to and from
CP entities regarding certificates     •   Faxes, emails and phone calls to
certificate holders requesting certificates to discuss special provisions and
resolve problems to comply with bids and installation contracts     •   Maintain
a log of all Certificates of Insurance issued and make sure new certificates are
issued upon renewal of policies

OTHER:

  •   Assist, Steve Stephens, Controller, John Yellman, Finance, Sue Myers,
Corporate Controller, Merrill Lynch and various auditors by providing
information to them as requested

NOTE:   At this time, the Certificate of Insurance program does not include any
certificates from vendors issued to CP or any of its entities. Services also do
not include management of any liability claims or litigation matters.

 